*149MEMORANDUM BT THE COURT
Counsel for defendant do not contend and could not very well contend that plaintiff was not entitled to rental and subsistence allowances for the period of September 30, 1923, to June 29, 1927, which the report of the Comptroller General shows amount to $3,265.53. As the petition was not filed until April 30,1930, that part of plaintiff’s claim which is for the period prior to April 1, 1924, is barred and by reason thereof $130.60 should be deducted. As to the balance of plaintiff’s claim, there is practically no contest and judgment will therefore be entered in favor of plaintiff for $3,134.93.